Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 20, 2019

                                       No. 04-19-00343-CV

                         Brittany RETLEDGE and Arnold Lamotte, Jr.,
                                        Appellants

                                                 v.

                                        Misty SANTANA,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV04147
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
        Appellants, proceeding pro se, seek to appeal the county court’s judgment of eviction
signed on May 17, 2019. Appellants timely filed a notice of appeal. The clerk’s record and
reporter’s record were filed on July 15, 2019 and July 22, 2019, respectively. Appellants’ brief
was therefore due to be filed on August 21, 2019, but neither the brief nor a motion for extension
of time to file the brief was filed. The clerk of this court notified appellants that the appellants’
brief was late and that either the brief or a motion for extension of time to file the brief should be
filed on or before September 30, 2019. Appellants responded by filing a motion for extension of
time to file their appellants’ brief. The motion for extension was granted and the deadline for
filing the appellants’ brief was extended to November 22, 2019, with a notation stating, “No
further extensions absent extenuating circumstances.” To date, the appellants’ brief has not been
filed.

       It is therefore ORDERED that appellants show cause in writing within fifteen (15) days
from the date of this order why this appeal should not be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a).




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court